Case 1:18-cv-11924-FDS Document 46-4 Filed 04/16/19 Page 1 of 3

Dukes County Registry of Deeds

Electronically Recorded Document

This 1s the first page of the document - Do not remove

 

Recording Information

 

Document Number : 2549
Document Type -ASM
Recorded Date : May 01, 2015
Recorded Time : 04:23:35 PM
Recorded Book and Page :01375/179
Number of Pages(including cover sheet) :3

Receipt Number > 161360
Recording Fee : $75.00

Dukes County Registry of Deeds
Dianne E. Powers, Register
$1 Main Street
PO Box 3231
Edgartown, MA 02539
508-627-4025
www. Masslandrecords.com
Lateran wr AS OL Bm Gyn 9024-FDS--DecuMment46—4...1ed 04/1.6/19...Rage-2-O1..3

Prepared by, Recording Requested By and Return to:
Charles Brown

Brown & Associates

2316 Soutbmore

Pasadena, TX 77502

713-941-4928

Loan: 15331839

Client ED: GS/AOL

a

= 2

ASSIGNMENT OF MORTGAGE

FOR VALUE RECEIVED, SANTANDER BANK, N.A., FORMPERLY KNOWN AS SOVEREIGN BANK,
ITS SUCCESSORS AND ASSIGNS, whose address is 601 Penn Street, Reading, PA 19601, does hereby assign
aud transfer to MT'GLO INVESTORS, L.P. whose address is c/o The Goldman Sachs Group, Inc., 6011
Connection Drive, 5th Floor, Irving, TX 75039, alt its right, title and interest in and to the described Mortgage,
together with certain note(s) described with all interest, all liens, any nghts due or to become due thereon, executed
by MATTHEW J. VANDERHOOP to SOVEREIGN BANK for $850,000.00 dated 4/24/2007 of record on
4/30/2007 in Book 1119 Page 298 at Document Number 2007 00003136, in the DUKES County Clerk's Office,
State of MASSACHUSETTS.

Property Address: 17 OLD SOUTH RD, AQUINNAH, MASSACHUSETTS 02535

Executed this aha f / / j

SANTANDER BANK, N.A., FORMERLY KNOWN AS SOVEREIGN BANK

 

 

826886540

VANDERHOOP KASOTA
MTGL SANTANDER-PRIV

i
 

 

ACKNOWLEDGMENT

STATE OF PENNSYLVANIA
COUNTY OF BERKS

Before me, the undersigned officer, on this day, personally appeared CARLIE F. SPEECE the ASSISTANT VICE
PRESIDENT of SANTANDER BANK, N.A., FORMERLY KNOWN AS SOVEREIGN BANK, ITS
SUCCESSORS AND ASSIGNS, imown to me to be the person whose name is subscribed to the foregoing
instrument, and acknowledged to me that he/she executed the same for the purposes and consideration therein
expressed.

. Gg ; ;
Given under my hand and seat this 7 ff ;

COMMONWEALTH OF PENNSYLVANIA

 

 
    

 

 

Notarial Seal
Kathryn Marvel, Notary Public i
Notary Public ihand for (ge State of ee oe ee oc 208
Notary’s Printed Name: vy VWaru? i My Commission Expires Jl “iy “NE.
My Ccanistion Expires: wth pS " “GEMBER. PENNSYLVANIA ASSOCIATION OF NOTARIES

For $850,000.00 dated 4/24/2907

te 533/639 | |

ATTEST: Dianne E. Powers, Register
